DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
In response to the Preliminary Amendment filed on February 24, 2020, claims 1-18 and the newly added claims 19 and 20 are pending.

Specification
The abstract of the disclosure is objected to because the term “a photodeformable element t,” should be recited as --a photodeformable element,--, so as to overcome the typographic error.  Correction is required.  See MPEP § 608.01(b). 

Claim Objections
Claim 7 is objected to because of the following informalities:  The term “the back surface of the display panel” should be recited as --the back surface of the flexible display panel--, so as to clarify the confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US Pub. No. 2014/0204509 A1).
Regarding claim 1, Figs. 1A-2B of Park broadly discloses the deformation driving device for a flexible display panel (i.e. the flexible display panel 140), the deformation driving device comprising a photodeformable element (i.e. the deformation member120), the flexible display panel (140) comprising a display surface (i.e. the surface of the display unit 160 of the flexible display panel 140) and a back surface opposite to the display surface (i.e. the surface of the flexible substrate 110 of the flexible display panel 140 opposite to the surface of the display unit 160 of the flexible display panel 140), wherein the photodeformable element has a binding surface for being attached to the back surface (i.e. the surface of the deformation member 120 attached to the surface of the flexible substrate 110 of the flexible display panel 140), and is capable of deforming under irradiation of light (i.e. the external light 1480) with a predetermined wavelength to bend (see Figs. 2A and 2B) or flatten (see Figs. 1A and 1B).
Regarding claim 12, Figs. 1A-2B of Park broadly discloses that the flexible display device (i.e. the flexible display device 100) comprising a flexible display panel (i.e. the flexible display panel 140), wherein the flexible display panel (140) comprises a display surface (i.e. the surface of the display unit 160 of the flexible display panel 140) and a back surface opposite to the display surface (i.e. the surface of the flexible substrate 110 of the flexible display panel 140 opposite to the surface of the display unit 160 of the flexible display panel 140), and further comprises at least one deformation driving device (i.e. the deformation member120) of claim 1, with the binding surface attached to the back of the flexible display panel (i.e. the surface of the deformation member 120 attached to the surface of the flexible substrate 110 of the flexible display panel 140).

Allowable Subject Matter
Claims 2-11 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the deformation driving device (as per claims 2-11, 19 and 20) as a whole, specifically, at least one restraining member on at least one side surface of the photodeformable element and configured to restrain deformation of the photodeformable element in a length direction of the photodeformable element (as per claims 2-7, 19 and 20), or the photodeformable element comprises a first light source layer, a first photodeformable layer, a second photodeformable layer, and a second light source layer sequentially stacked along a thickness direction toward the binding surface of the photodeformable element, and the first light source layer is capable of emitting light toward the first photodeformable layer, and the second light source layer is capable of emitting light toward the second photodeformable layer (as per claims 8-11); or the flexible display device (as per claims 13-18) as a whole, specifically, a plurality of deformation driving devices arranged in rows and columns, the flexible display panel is not deformed in a case where the binding surfaces of the photodeformable elements of all of the plurality of deformation driving devices are flush with one another, and the flexible display panel is deformed in a case where at least part of the photodeformable element of any one of the plurality of deformation driving devices bends (emphasis added).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoffman (US Pub. No. 2015/0242056 A1) discloses the apparatus and method for detecting surface force on a display device.
Ji et al (US Pub. No. 2018/0239214 A1) teaches the optical device, display apparatus and driving method thereof.
Jia et al (US Pat. No. 10,885,881 B2) discloses the flexible display device with deformation layer and control method therefor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433. The examiner can normally be reached Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE H CHENG/
Primary Examiner
Art Unit 2626